Citation Nr: 0804741	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  04-29 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
transient ischemic attacks.

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a psychiatric 
disability, to include PTSD and dysthymic disorder.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August 2003 and 
August 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
entitlement to the benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2007, the veteran testified before a Veterans Law 
Judge who has subsequently left the Board.  In February 2008, 
the veteran notified the Board that he wished to attend 
another hearing before a different Veterans Law Judge.  In 
view of the pending hearing request in this matter, the Board 
must remand the case to ensure that the veteran is afforded 
all due process of law.  

Accordingly, this case is remanded for the following 
development:

The RO should make the necessary arrangements 
to schedule the appellant for a Travel Board 
hearing at the RO.  The RO is also requested 
to inform the appellant of his hearing 
options, to include having a hearing before a 
member of the Board via video-conferencing. 



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



